Citation Nr: 0726463	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  98-01 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
condition, status post laminectomy.

2.  Entitlement to service connection for a right shoulder 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1964 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran was scheduled and 
rescheduled for a hearing before the Board in June 2002 and 
September 2002 respectively, but failed to show despite 
notification being sent to his last known address. 

The case was brought before the Board in August 2003, at 
which time the claims were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claims, to include affording him a VA 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Regrettably, despite the lengthy procedural history, this 
case must once again be remanded.  The Board is obligated by 
law to ensure that the RO complies with its directives; where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  When 
the Board last remanded the claim in August 2003, it was, in 
part, for affording the veteran an adequate VA examination 
for his claims.  As part of the Remand instruction, the 
examiner was to have the claims file available and reviewed 
prior to rendering an opinion.  The veteran was afforded a VA 
examination in September 2004, but it is clear from the 
examiner's report of the veteran's medical history that his 
claims file was not reviewed.  This is explained more 
thoroughly below.

The veteran alleges that he had two in-service injuries to 
his back and right shoulder, once in May 1966 where he fell 
off a truck unloading supplies in Vietnam and again in a 
February 1967 motor vehicle accident in California.

Regrettably, the veteran's service medical records are 
partially missing and do not include confirmation of the 
above injuries.  Where "service medical records are presumed 
destroyed . . . the BVA's [Board's] obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened." O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).   Further, there is no adverse presumption of 
service connection as a result of the loss of these records.  
Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There 
is, however, an expanded duty to assist the veteran in 
obtaining evidence from alternate or collateral sources.  Id.  

The salvageable military documents do not in and of 
themselves confirm the veteran's in-service injuries.  
Rather, the first indication of the in-service injuries is in 
a March 1980 Agent Orange protocol examination.  At that 
time, the veteran complained of back pain he alleged to date 
back to a 1966 injury.  All of his post-service medical 
records, private and at the VA, include the veteran's 1966 
injury as part of the veteran's relevant medical history.  
There is no independent document, however, confirming the in-
service injuries took place.

The medical records also confirm and the veteran does not 
dispute many post-service back injuries.  The veteran 
underwent a laminectomy in May 1980.  A few weeks later, he 
injured his back changing a tire and underwent a second 
laminectomy in August 1980.  The veteran suffered an 
occupational injury in 1987 and underwent a third surgery.  
His most recent VA outpatient treatment records indicate a 
third post-service back injury on or around March 2002 
lifting a tractor into a truck. 

The veteran was afforded a VA examination in July 1997 where 
the examiner reported the medical history as listed above, 
but did not render an opinion as to etiology of the veteran's 
current back condition.  The examiner did not diagnose the 
veteran with any right shoulder condition.

As stated above, the veteran was afforded a VA examination in 
September 2004 in accordance with the Board's August 2003 
remand instructions.  Therein, the examiner only detailed the 
veteran's unconfirmed in-service injuries positively linking 
the veteran's current "degenerative joint disease of the 
right shoulder" and "herniated disc" with "lumbar 
radiculopathy" to the in-service injuries.  Although the 
examiner indicated the claims file was available, it is clear 
the file was unreviewed because the examiner made no mention 
to the post-service injuries nor did he reconcile the other 
medical evidence with his opinion. The examinations currently 
of record are inadequate.  A new VA examination is indicated.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from August 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from the VAMC in Fayetteville, Missouri 
from August 2006 to the present. All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2. After obtaining the above records, to 
the extent available, schedule the veteran 
for an orthopedic examination for the 
claimed conditions of a right shoulder 
condition and a lumbar spine condition to 
determine the extent and likely etiology 
of any right shoulder or lumbar spine 
condition found.  After reviewing the 
file, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that the veteran's 
current right shoulder and lumbar spine 
conditions are related to any in-service 
incident, to include the alleged May 1966 
and February 1967 injuries, versus any 
post-service incident, to include the 
veteran's injuries in August 1980, 
September 1987 and March 2002.  

Pertinent documents in the claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation reconciling any 
conflicting medical evidence, to include 
past VA examinations. 

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  

3.  The RO should then readjudicate the 
veteran's claims.  If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


